Matter of Reid v Reid-Yancey (2018 NY Slip Op 04498)





Matter of Reid v Reid-Yancey


2018 NY Slip Op 04498


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


820 CAF 17-01424

[*1]IN THE MATTER OF DARLENE REID, PETITIONER-RESPONDENT,
vDEBRA REID-YANCEY, RESPONDENT-APPELLANT.
IN THE MATTER OF JENNIFER L. JOHNSON, PETITIONER-RESPONDENT,
vDEBRA REID-YANCEY, RESPONDENT-APPELLANT, AND DARLENE REID, RESPONDENT-RESPONDENT.


MARY M. WHITESIDE, NORTH HOLLYWOOD, CALIFORNIA, FOR RESPONDENT-APPELLANT. 
CHRISTINE F. REDFIELD, ROCHESTER, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Wayne County (Richard M. Healy, J.), entered June 21, 2017 in proceedings pursuant to Family Court Act article 6. The order, among other things, awarded joint legal custody of the subject children to respondent Debra Reid-Yancey and petitioner Jennifer L. Johnson. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court